Citation Nr: 0206802	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  97-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.P.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes the veteran's March 1996 correspondence may 
be construed as raising a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the loss of teeth due to VA treatment.  The RO should request 
the veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran has 
no additional cardiovascular disability as a result of VA 
medical treatment.






CONCLUSION OF LAW

The criteria for entitlement to compensation for an 
additional cardiovascular disorder have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the January 1997 statement of the case, the September 1997and 
April 2001 supplemental statements of the case, and RO 
correspondence dated in April 2001 adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.  The RO has clearly 
evaluated this claim under the VCAA.     

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized medical records pertinent to the matter on appeal 
have been obtained.  

In claims for disability compensation, VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes a VA 
medical opinion pertinent to the matter on appeal was 
provided in January 2000.  The Board finds that evidence 
sufficient for an adequate determination of the matter on 
appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).



I.  Background

At a VA examination held in September 1991, several 
nonservice connected cardiovascular disorders were indicated.  
VA hospital records dated in January 1992 show the veteran 
was discharged with diagnoses of: (1) Acute generalized 
xathomatous pustulosis secondary to a drug reaction 
(Diltiazem) and; (2) Non Q-wave myocardial infarction.  The 
veteran's past medical history indicated coronary artery 
disease with three vessel coronary artery bypass grafting and 
myocardial infarct in 1988, hypothyroidism, a history of 
hypercalcemia of 15.0 (status post parathyroidectomy), peptic 
ulcer disease, right carotid endarterectomy in 1988, and 
"[a]orto-bifem" bypass graft in 1988.  It was noted he had 
been admitted with a progressing skin rash and on day three 
he began complaining of shortness of breath.  

The veteran recovered from fluid in his lungs without the use 
of diuretics and was gradually weaned off oxygen.  He refused 
to undergo a coronary angiogram during hospitalization and 
was discharged home with instructions to avoid the use of 
calcium channel blockers because of his allergic reaction.

In February 1992, the veteran requested entitlement to 
compensation for heart damage caused as a result of a violent 
reaction he experienced after taking medication at a VA 
hospital.  He stated he sustained burns to his entire body 
and had been in intensive care for one week but did not know 
the full extent of the damage to his heart.  

VA cardiology clinic reports dated February and March 1992 
reveal that it had been recommended that the veteran undergo 
cardiac catheterization but that he wanted to continue 
medical treatment.  An April 1992 report noted the veteran 
had experienced a syncopal episode with cough and that he had 
been scheduled for coronary artery bypass grafting the 
following month.

In his notice of disagreement (received at the RO in April 
1996) the veteran described the events of his January 1992 
hospitalization.  He stated that at the time he experienced 
difficulty breathing and that this had affected his heart to 
some degree.  He stated that he continued to experience 
occasional chills and that the veins in his arms were 
disfigured.  He claimed his reaction to channel blockers had 
done damage to his heart and vascular disorders and had 
caused long-term pain and suffering to his body.  He claimed, 
in essence, that he had given an excessive dose of the 
medication and that he had not been properly monitored for 
the effects of that medication.

Private hospital records dated in March 1997 include an 
admission history and physical report that noted an 
examiner's impression of moderate to severe biventricular 
heart failure of uncertain etiology.  It was noted the 
veteran had experienced progressive weight gain despite 
increasing doses of medication and that over the previous 6 
months he had noticed progressive symptoms of exertional 
dyspnea and fatigue.  The discharge diagnoses included severe 
biventricular congestive heart failure and a history of 
Stevens-Johnson reaction to a calcium channel blocker.  

At a personal hearing in April 1997, the veteran testified 
that he had been admitted to the hospital after a reaction to 
a new medication he had been prescribed for his heart 
disease.  He recounted the events of his hospitalization and 
the symptoms he experienced at that time.  He claimed that 
before that episode he had been active playing golf and 
working but that since then his energy level had been 
decreased.  The veteran's son, W.P., testified as to his 
observation of the veteran's symptoms during his 
hospitalization and reported that his ability to function had 
decreased.

The RO had the veteran evaluated in January 2000 to determine 
the etiology of the veteran's difficulties.  Within this 
report, it is noted the veteran's claims file had been 
thoroughly reviewed.  An apparent reaction to Diltiazem in 
January 1992 was well documented.  The examiner noted that 
after reviewing the evidence of record and the existing 
literature on calcium channel blockers it was his opinion 
that the veteran's allergic reaction to the calcium channel 
blocker may have caused a transient exacerbation of 
symptomatology related to his existing coronary artery 
disease.  From a long-term perspective, it was found that 
there was no clear evidence of any lasting exacerbation.  It 
was the examiner's opinion that the veteran's treatment with 
calcium channel blockers in January 1992 did not permanently 
aggravate his heart disease.  

In a May 2002 statement in support of the claim the veteran's 
accredited representative noted that resource materials 
revealed cautions regarding the use of Diltiazem, including 
that doctors should be notified of any cardiovascular 
disorders.  It was noted that the veteran's heart disorder 
had been well known, that he had experienced a severe 
allergic reaction to the medication, and that his heart 
disorder had worsened.

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."   

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The veteran filed this claim well before congressional 
action.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the 38 U.S.C.A. § 1151 claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to him.  In this 
case, the "old" criteria following the Gardner 
determination is clearly the most favorable to the veteran, 
as it does not require that he establish the element of fault 
or negligence.  

Based upon all of the evidence of record, the Board finds 
persuasive medical evidence has been obtained demonstrating 
that the veteran has no additional cardiovascular disability 
as a result of VA medical treatment.  The January 2000 VA 
medical opinion is noted to have been based upon a review of 
the evidence of record.  The examiner unequivocally stated 
his opinion that treatment with calcium channel blockers in 
January 1992 had not permanently aggravated the veteran's 
heart disease.

The evidence shows the veteran experienced a severe allergic 
reaction to medication he received during VA treatment and 
that subsequently his heart disorders increased in severity.  
No competent medical opinion indicating the veteran's 
subsequent increased heart disability was related to VA 
treatment has been submitted.  

The information cited from resource materials by the 
veteran's accredited representative does not indicate the 
provided medication aggravates heart disorders but states 
that its use may require a dosage adjustment or special 
monitoring.  Therefore, the Board finds the reported 
information is not probative of the veteran's claim.

The only evidence of an additional cardiovascular disability 
as a result of VA medical treatment is the veteran's own 
opinion which is not competent for the purpose of 
establishing a diagnosis or medical nexus.  The Court has 
made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has some 
disability or aggravation of a disability as a result of VA 
treatment (or failure to treat him) is neither competent nor 
probative of the issues in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred, he is not competent to diagnose the etiology 
of his own disabilities.  Further, he is not competent to 
determine that his current disorders are result of VA 
treatment. 

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court, citing Grottveit v. Brown, 5 Vet. App. 91(1993), 
found that the veteran's own statements were not competent 
evidence of medical causation.  The Court stated, in 
pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities. 

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran has failed 
to submit any competent evidence that his preexisting 
disorder was aggravated by VA treatment.  The competent 
medical evidence is actually against this contention.  
Therefore, the Board finds entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 is not warranted.

The Board has considered whether it can provide the veteran 
with compensation for the temporary aggravation of the 
nonservice connected disorder due to VA treatment under 
§ 1151.  The Court has not directly addressed this issue.  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  In this case, there is highly probative medical 
evidence that no current disability was caused by VA 
treatment.  As a result, this claim must be denied.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of a cardiovascular 
disorder is denied.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

